ORDER

PER CURIAM.
Defendant appeals from the judgment entered after his conviction for first degree assault, in violation of section 565.050 RSMo 1994, on which he was sentenced to eighteen years imprisonment. His direct appeal was consolidated with his appeal from the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing.
As to the direct appeal, no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We affirm the judgment pursuant to Rule 30.25(b).
As to the post-conviction appeal, the judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. A written opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.